»t




                          Texas Department of Criminal Justice

                                                                                         Brad Livingston
                                                                                         Executive Director




  May 18, 2015
                                                                                          RECEIVED IN
  The Honorable Chris Daniel
                                                                                  COURT OF CRIMINAL APPEALS
  Harris County District Clerk
  201 Caroline Suite #420
                                                                                           MAY 212015
  Houston, Texas 77002

                                                                                        Abel Acosla, Clerk
 RE:     DERRICK DEWAYNE CHARLES #TDCJ #999451

 Dear District Clerk:


 Enclosed is the Return of the Director of the Texas Department of Criminal Justice Correctional
 Institutions Division, of the Death Warrant pertaining to DERRICK DEWAYNE CHARLES,
 issued in the 184th District Court of Harris County, Texas on November 10, 2014, which was
 carried out on May 12, 2015. Also enclosed is the Certificate with the director's statement of
 compliance with the command of the warrant. The certificate also indicates the disposition of
 the remains as required by Article 43.23 of the Texas Code of Criminal Procedure.

 Sincerely,




 Carla M.Willis
 Deputy General Counsel
 OFFICE OF THE GENERAL COUNSEL


 cc:   The Honorable Gregg Abbott, Governor
       The Honorable Ken Paxton, Attorney General
       Louise Pearson, Clerk, Court of Criminal Appeals
       Kelly Enloe, Chairman, Classification & Records, TDCJ


CW/cf
Attach




                  Our mission is toprovide public safety, promote positive change inoffender
                    behavior, reintegrate offenders into society, andassist victims of crime.
                                    Office of the General Counsel
                   Sharon Felfe Howell, General Counsel- sharon.howeIl@tdcj.texas.gov
P.O. Box 13084Capitol Station                                                              P.O. Box 4004
Austin, Texas 78711-3084                                                    Huntsville, Texas 77342-4004
Phone (512) 463-9899, FAX (512) 936-2159                            Phone (936) 437-6698, FAX (936) 437-6994
<•




     RETURN OF THE DIRECTOR OF THE INSTITUTIONAL DIVISION


             TEXAS DEPARTMENT OF CRIMINAL JUSTICE




     Came to hand, the 27th day of May, 2003 and executed the 12th day
     of May, 2015 by the death of DERRICK DEWAYNE CHARLES.




     DISPOSITION OF BODY:



     DATE:   mOmV id^OlS

     TIME:       (p\^)\j> fiY^




                            William Stephens, Director

                            Texas Department of Criminal Justice
                            Correctional Institutions Division
                                                  CERTIFICATE



 I hereby certify that theDeath Warrant inthecase of The State ofTexas vs. DERRICKDEWA YNE
 CHARLES issued in the 184th District Court ofHarris County, Texas on November 10, 2014 and
 was executed according to the laws of the State of Texas on May 12, 2015.           The death of
 DERRICK DEWAYNE CHARLES was caused byintravenous injection oflethal substances atthe
HuntsviUe Unit of the Texas Department of Criminal Justice-Correctional Institutions Division at
  lg '» o L?      p.m. on May 12, 2015. The body ofthe deceased was given into the custody of
Carnes Funeral Home agent for the requesting relative. This Certificate and Return of Warrant
(enclosed) is in compliance with Article 43.23 of the Texas Code of Criminal Procedure.




                                              William Stephens, Director
                                              Texas Department of Criminal Justice
                                              Correctional Institutions Division




SUBSCRIBED AND SWORN TO BEFORE ME this the 12th day of May 2015.

       \          CONNIE E.               ,
       f\            WEIGH                ;
       -; I Notary Public. State of Texas -
       >y      My Commission Expires      #
       /             11-06-2017           *

      Notary without Bond                     NOTARY PUBLIC, Walker County, Texas


My Commission expires:            \ 1 - OL? - 2-Ot1
                                        CAUSE NO. 941969                                        If
STATE OF TEXAS                                §               IN THE 184TH DISTRICT COURT

V.                                            §               OF

DERRICK DEWAYNE CHARLES                       §              HARRIS COUNTY, TEXAS

                                      EXECUTION ORDER


        This Court, having received the Mandate from the Court of Criminal Appeals

affirming ihe Defendant's conviction,in the.abo.ve.iStyled.and-numbered cause and having

received notice that the Court of Criminal Appeals has denied habeas relief in the

defendant's initial petition for writ of habeas corpus, cause no. 941969-A, now enters the

following order:

       IT IS       HEREBY ORDERED that the Defendant, DERRICK DEWAYNE

CHARLES, who has been adjudged to be guilty of Capital Murder as charged in the

indictment and whose punishment has been assessed at Death by the verdict of the jury and

judgment of the Court, shall be kept in custody by the Director of the Institutional Division

of the Texas Department of Criminal Justice at HuntsviUe, Texas until Tuesday, the 12th

day of May, 2015, upon which day, at the Institutional Division of the Texas Department of

Criminal Justice at HuntsviUe, Texas, at some time after the hour of 6:00 p.m., in a room

arranged for the purpose of execution, the said Director, acting by and through the

executioner designated by said Director as provided by law, is hereby commanded, ordered

and directed to carry out this sentence of death by intravenous injection of a substance or

substances in a lethal quantity sufficient to cause the death of the said DERRICK

DEWAYNE CHARLES and until the said DERRICK DEWAYNE CHARLES is dead,

such procedure to be determined and supervised by the said Director of the Institutional
Division ofthe Texas Department of Criminal Justice.

       The Clerk of this Court shall issue and deliver to the Sheriff of Harris County,

Texas, a Death Warrant in accordance with this Order, directed to the Director of the

Institutional Division of the Texas Department of Criminal Justice at HuntsviUe, Texas,

commanding him, the said Director, to put into execution the Judgment of Death against the

said DERRICK DEWAYNE CHARLES. The Sheriff of Harris County, Texas is hereby

Ordered, upon receipt of said Death Warrant, to deliver said Death Warrant to the Director

of the Institutional Division of the Texas Department of Criminal Justice, HuntsviUe, Texas.

               SIGNED AND ENTERED this 10th day ofNovember, 2014.




                                                       AN KROCKER
                                                     Presiding Judge
                                                     184th District Court
                                                     Harris County, Texas
                                           CAUSE NO. 941969


                                            DEATH WARRANT


 STATE OF TEXAS                                                           IN THE 184TH DISTRICT COURT

 V.                                                                       OF


 DERRICK DEWAYNE CHARLES                               §                  HARRIS COUNTY, TEXAS

 TO THE DIRECTOR OF THE INSTITUTIONAL DIVISION OF THE TEXAS DEPARTMENT OF
CRIMINAL JUSTICE AND TO THE SHERIFF OF HARRIS COUNTY, TEXAS:

On the 6th day of May, 2003, the above-named defendant, in the above-styled and numbered cause, was
convicted of the offense of capital murder. On the 14th day of May, 2003, the Court sentenced the above-
named defendant to death in accordance with the findings of the jury, pursuant to the Texas Code of
Criminal Procedure.


The Court, having received the Court of Criminal Appeals' mandate affirming the above-named
defendant's conviction for capital murder and having received notice of the Court of Criminal Appeals'
denial of the defendant's initial application for writ of habeas corpus, if such application was timely filed,
sentenced the above-named defendant to death for the offense of capital murder and ORDERS that the
execution be had on Tuesday, the 12th day of May, 2015, at any time after the hour of 6:00 p.m. at the
Institutional Division of the Texas Department of Criminal Justice at HuntsviUe, Texas.

The Sheriff of Harris County, Texas, is hereby commanded to transport the defendant to the Institutional
Division of the Texas Department of Criminal Justice and deliver the defendant, if not already in the
custody of the Institutional Division of the Texas Department of Criminal Justice, and this warrant to the
Director of the Institutional Division of the Texas Department of Criminal Justice for the purpose of
executing this warrant, and to take from the Director the proper receipt for the defendant, if not already in
the custody of the Institutional Division of the Texas Department of Criminal Justice, and the sheriff will
return the receipt to the office of the District Clerk of Harris County, Texas.

The Director of the Institutional Division of the Texas Department of Criminal Justice is hereby
commanded to receive from the Sheriff the defendant and this warrant, and to give his receipt to the
Sheriff, and to safely keep the defendant and to execute the sentence of death at any time after the hour of
6:00 p.m. on the day and date specified in paragraph two of this warrant, by causing a substance or
substances in a lethal quantity to be intravenously injectedinto the body of the defendantsufficient to cause
death, and the injection of the substance or substances into the body of the defendant to continue until the
defendant is deceased, obeying all laws of the State of Texas with reference to such execution.

Witness my hand and seal of the 184       istrict Court of Harris County, Texas, at my office in the City of
Houston, Texas, onthe /Q^ day of          ~ jfryyi/r** , 2014.
                                                      CHRIS DANIEL, DISTRICT CLERK
                                                                  S COUNTY, TEX^



                                                           puty
                                                 RETURN

          The sheriff ofHarris County, Texas, received this writ on the       day of            , 2014, at
         ; P.M. and executed the same by delivering the within named defendant in person (ifnot already in
 custody at TDCJ-ID) and this warrant to the warden ofthe Institutional Division ofthe Texas Department
 ofCriminal Justice on the        day of             , 2014 and by taking his receipts for the said defendant
 and this warrant, which receipts are hereto attached do here now make my return on this writ this
 dayof               ,2014.

                                                       SHERIFF
                                                       HARRIS COUNTY, TEXAS




                                                       DEPUTY



        On this the      day of             , 2014, the following papers related to cause number
941969, styled THE STATE OF TEXAS vs. DERRICK DEWAYNE CHARLES, were received from the
Sheriffof Harris County, Texas.

1. One original and one copy of DEATH WARRANT to be delivered to the warden of the Institutional
Division of the Texas Department of CriminalJustice.

2. Two original, certified Execution Orders.




         SIGNATURE OF TDCJ OFFICIAL